Citation Nr: 0935489	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-13 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk




INTRODUCTION

The Veteran served on active duty from October 1993 to August 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska which denied the Veteran's claim of 
entitlement to service connection for a psychiatric disorder 
(claimed as depression and anxiety).

Issue not currently on appeal

The April 2007 rating decision also denied the Veteran 
service connection for residuals of an injury to the right 
great toe.  As evidenced by the claims folder, the Veteran 
did not express disagreement with this action.  Accordingly, 
that issue is not in appellate status and it will be 
discussed no further herein.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.


REMAND

For reasons expressed immediately below, the Board finds that 
this case must be remanded for additional evidentiary 
development.  

The Veteran is claiming entitlement to service connection for 
a psychiatric disability, claimed as depression and anxiety.  

There is conflicting medical evidence with regard to a 
psychiatric diagnosis. 
The Veteran has been diagnosed at various times with numerous 
different psychiatric disabilities, including anxiety 
disorder not otherwise specified (NOS), psychosis NOS, major 
depressive disorder and paranoid personality disorder.  In 
addition, the Veteran has been diagnosed on multiple 
occasions with alcohol and polysubstance dependence.  

The Veteran was afforded a VA examination in March 2007.  The 
VA examiner diagnosed the Veteran with major depressive 
disorder and paranoid personality disorder and opined that 
both of these disorders preexisted the Veteran's military 
service.  Although the VA examiner addressed the Veteran's 
alcohol and polysubstance dependence while in service, he 
failed to address the impact of the Veteran's diagnosed 
alcohol and polysubstance dependence in his diagnosis.  

Also of record is a very detailed, seven page June 2007 
psychological assessment of the Veteran.  This was done for 
treatment purposes, with the specific objective of clarifying 
the previous conflicting diagnostic assessments.  The VA 
psychologist gave no Axis I diagnosis other than alcohol and 
polysubstance abuse, stating that all of the Veteran's 
symptoms could be attributed to substance abuse and that no 
informed evaluation could be made until the Veteran is sober 
for a significant period of time.  Moreover, the VA 
psychologist called into question the previously rendered 
diagnoses, because the Veteran's alcohol and polysubstance 
dependence and/or withdrawal could have directly impacted 
those assessments.  

Subsequent medical records document the Veteran's continuing 
and ongoing substance abuse.  See VA treatment records dated 
July 2007 and May 2008.

The law precludes compensation for primary alcohol and drug 
abuse disabilities. See 38 U.S.C.A. § 105 (West 2002); 38 
C.F.R. § 3.1(n), 3.301 (2007); VAOPGPREC 2-97 (Jan. 16, 1997) 
[no compensation shall be paid if a disability is the result 
of the veteran's own willful misconduct, including the abuse 
of alcohol or drugs].  Moreover, section 8052 of the Omnibus 
Budget Reconciliation Act of 1990, Pub L. No. 101-508, § 
8052, 104 Stat. 1388, 1388-351 prohibits, effective for 
claims filed after October 31, 1990, the payment of 
compensation for a disability that is the result of a 
veteran's own alcohol or drug abuse.  See also, in general, 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

The Board further observes that personality disorders are 
considered to be congenital or developmental abnormalities 
and are not considered to be disabilities for the purposes of 
service connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(2008).

Accordingly, the medical evidence of record demonstrates that 
there is disagreement as to the Veteran's current psychiatric 
diagnosis.  In addition, as was discussed immediately above 
service connection cannot be granted if the psychiatric 
diagnosis is in fact polysubstance abuse or personality 
disorder.     

This case presents a certain medical question which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (the Board is prohibited from exercising its 
own independent judgment to resolve medical questions).  A 
psychological examination is therefore necessary.  

Accordingly, the case is REMANDED for the following action:

1.	VBA should request that the Veteran 
provide any recent medical examination 
and treatment records pertaining to his 
claimed psychiatric disorders.  VBA 
should take appropriate steps to secure 
any records so identified and associate 
them with the Veteran's VA claims 
folder.
 
2.	VBA should then make arrangements for 
the Veteran to be afforded a 
psychological examination for the 
purpose of addressing the existence of 
the claimed psychiatric disorders.  The 
Veteran's VA claims folder, including a 
copy of this REMAND and the Veteran's 
service records, must be made available 
to the examiner.  Appropriate 
diagnostic testing should be 
undertaken, if deemed necessary by the 
examiner.  If the examiner diagnoses 
the Veteran with a current psychiatric 
disorder other than alcohol dependence 
and polysubstance abuse, he/she should 
determine whether the diagnosed 
psychiatric disorder(s) was incurred in 
or aggravated by the Veteran's period 
of military service.  The report of the 
examination should be associated with 
the Veteran's VA claims folder.

3.	After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC) and given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further consideration, 
if otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

